Citation Nr: 0728429	
Decision Date: 09/11/07    Archive Date: 09/25/07	

DOCKET NO.  05-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder. 

2.  Entitlement to service connection for residuals of an 
ankle injury. 

3.  Entitlement to service connection for residuals of a leg 
injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1976 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither depression, residuals of an ankle injury, nor 
residuals of a leg injury was documented during service or 
for years thereafter.  

3.  Any current depression, ankle disability, or leg 
disability is not related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  Service connection for major depression is not warranted.  
38 U.S.C.A. §§ 1131, 5102, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for service connection for residuals of an 
ankle injury are not met.  38 U.S.C.A. §§ 1131, 5102, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

3.  The criteria for service connection for residuals of a 
leg injury are not met.  38 U.S.C.A. §§ 1131, 5102, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006) imposes obligations 
on VA in terms of its duties to notify and assist claimants 
in the development of their claims.  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to its duty to assist a veteran with the claim.  In 
the instant case, the Board finds that VA has essentially 
fulfilled its duties to assist and notify the veteran in 
accordance with the provisions of the VCAA.

Upon receipt of an essentially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, including any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of the information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (outlining VCAA notice 
requirements).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

A review of the record reveals there has been substantial 
compliance with these mandates.  The veteran was informed by 
letters dated in April 2004 and May 2004 what the evidence 
had to show to support his claims and how VA would help him 
obtain evidence for his claims.  He was also told that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  While he has not been informed as to 
the manner in which VA determines effective dates and 
increased disability ratings once service connection is 
assigned, the Board finds that this defect is harmless 
because there is no need to discuss effective dates and/or 
increased disability ratings since service connection is not 
being awarded.  

The veteran's service medical records and all-identified post 
service treatment records have been obtained.  The veteran 
and his representative have recently submitted statements 
from the veteran's sister and medical records from a private 
physician pertaining to the veteran's status.  Waiver of 
review by the RO of the additional evidence in the first 
instance has been accomplished.  See 38 C.F.R. § 20.134 
(2006).  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be competent evidence showing:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and a present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); Accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Coburn, supra.  

A determination as to whether the requirements of service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 
13 Vet. App. 1 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the claimant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the claims for 
service connection.  Initially, the Board notes that as a lay 
person, the veteran himself does not qualify to opine on 
matters requiring medical knowledge, such as the etiology of 
any current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

A review of the evidence of record reveals that there is no 
reference to the presence of psychiatric symptomatology, an 
ankle disability, or a leg disorder during the veteran's 
active service or for years thereafter.  The Board notes that 
a review of the record does not reveal the veteran made 
complaints regarding or sought treatment for symptoms of 
depression, symptoms of an ankle disability, and/or symptoms 
of a leg injury, for many years after service.  The lack of 
medical evidence weighs against a finding of a nexus between 
any current disorder and the veteran's active service many 
years earlier.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

There is no medical opinion of record associating any current 
depression, residuals of an ankle injury, or residuals of a 
leg injury to the veteran's active service.  Accordingly, the 
Board finds the evidence is against a finding that the 
veteran has depression, residuals of an ankle injury, or a 
leg disability related to his active service.

ORDER

Service connection for depression is denied.

Service connection for residuals of an ankle injury is 
denied.  

Service connection for a leg disability is denied.  

          
              ____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


